DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Publication Number 2014/0230248) I nview of Hsieh (U.S. Patent Application Publication Number 2018/0066899) and Taal (U.S. Patent Number 8,580,118).
As to claim 1, Wang teaches a method for sealing a heat transfer device (abstract), comprising: completely cutting off an inactive section at a front portion of the heat transfer device to form a cut-off opening close to a flow guide device inside the heat transfer device (figure 7, element 1 being the ‘heat transfer device,’ right end of element 1 being the ‘inactive section’ and ‘front portion,’ and element 2 being the ‘flow guide device’; page 2, paragraph 24); and sealing the cut-off opening (figure 8; page 2, paragraph 25).
However, while Wang teaches sealing the cut-off opening, Wang does not teach how to seal the cut-off opening. Hsieh teaches a method for sealing an opening of a heat transfer device (abstract), comprising: sealing the opening by wrapping around the opening with a seal member (figures 2 – 5, step b, element 121 being the ‘opening,’ element 1 being the ‘heat transfer device,’ and element 100 being the ‘seal member’; page 2, paragraph 28). It would have been obvious to one skilled in the art to seal a cut-off opening, as taught by Wang, by wrapping a seal member around the cut-off opening, as taught by Hsieh, because Hsieh teaches wrapping a seal member results in a heat transfer device that is small in size, forms a durable seal, and is resistant to breaking (page 1, paragraphs 4 and 5), as desired by Wang (page 1, paragraphs 4 and 6 – 8).
Examiner notes that the seal member of Hsieh “wraps” around the opening because “wrap” is defined by Merriam-Webster’s Dictionary as “to enclose as if with a protective covering.” Because the seal member of Hsieh axially encloses the opening, it is reasonably to say that the seal member of Hsieh “wraps” around the opening. Examiner further notes that this broad definition of “wrapping” is consistent with the teachings of the Specification, which teaches the seal member being applied to the cut-off opening by an injection molding process or coating the cut-off opening with a melted plastic raw material (Specification, page 4, third paragraph).
It is further reasonable to consider the ‘compression mold’ of Hsieh (figures 2 – 5, element 100) to be a “seal member” because Merriam-Webster’s Dictionary defines “seal” as “something the secures” and “a tight and perfect closure.” Because the ‘compression mold’ of Hsieh axially ‘secures’ the opening in place and forms a ‘tight and perfect closure’ around the opening, the ‘compression mold’ of Hsieh may reasonably be considered as “seal member.” 
While Hsieh teaches the ‘seal member’ being a ‘compression mold’ (figures 2 – 5, element 100; page 2, paragraph 28), Hsieh does not teach the material of the compression mold. Taal teaches a compression mold (abstract and figure 1, element 1; column 2, lines 40 – 44), wherein the compression mold is made of a plastic material (figure 1, element 1; column 2, lines 40 – 44). It would have been obvious to one skilled in the art to form the compression mold ‘seal member’ of Wang in view of Hsieh, because Taal teaches that a plastic material has sufficient strength to compress a material into the desired form (column 2, lines 40 – 50), as desired by Hsieh (page 2, paragraph 28).
As to claim 2, Wang further teaches forming a pressed part by flattening the inactive section respectively at the front portion of the heat transfer device (figure 10, elements 1 and 2; page 2, paragraph 25).
While Wang teaches the flattening being performed before the step of sealing the cut-off opening (page 2, paragraph 25), Wang is silent as to whether the flattening is performed prior to or after the step of cutting off the inactive section to form the cut-off opening. It is the position of the Examiner that it would have been obvious to one skilled in the art to perform the flattening of Wang prior to the step of cutting off the inactive section, because the flattening of Wang must be performed either before or after the step of cutting off, and performing the flattening prior to the step of cutting off would act provide the pressed part taught by Wang (figure 10; page 2, paragraph 25). Examiner further notes that when the flattening is performed prior to the step of cutting off, the cut-off opening is formed at the respective pressed part.
As to claim 4, Hsieh further teaches forming a welded part by welding the heat transfer device respectively at the front portion of the heat transfer device (figures 2, 6, and 7, step c and element 131; page 2, paragraph 31), after the step of completely cutting off the inactive section at the front portion of the heat transfer device (figure 2, step c; page 2, paragraph 31).
As to claim 6, Wang further teaches pre-pressing the inactive section at the front of the heat transfer device (figure 10; page 2, paragraph 25). Examiner notes that Wang teaches the pre-pressing being performed prior to the step of sealing the cut-off opening (page 2, paragraph 25), which would further require the pre-pressing to be performed prior to the welding.
As to claim 10, Wang teaches that the heat transfer device is a heat pipe (figure 8; page 1, paragraph 2). 
Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hsieh and Taal as applied to claim 2 above, and further in view of Harris (U.S. Patent Application Publication Number 2020/0094358).
As to claim 3, Wang does not teach that the pressed part formed by the flattening is provided with an embossed pattern. Harris teaches a method of forming a heat transfer device, wherein the heat transfer device is pressed so as to provide an embossed pattern on the heat transfer device (figure 6, element 150 being the ‘heat transfer device’ and elements 170 being the ‘embossed pattern’; pages 2, 5, and 8, paragraphs 21 and 45 – 46 and claim 17). It would have been obvious to one skilled in the art to perform the flattening of Wang, so as to provide an embossed pattern, as taught by Harris, because Harris teaches that the embossed pattern provides the benefit of increasing airflow along the surface of the heat transfer device, thus increasing the efficiency of the heat transfer device (page 2, paragraphs 20 – 21).
As to claim 12, Wang in view of Harris teaches that the embossed pattern is formed during the flattening (Harris, figure 6, element 170).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hsieh and Taal as applied to claim 4 above, and further in view of Hsu (U.S. Patent Application Publication Number 2006/0174478).
As to claim 5, Wang in view of Hsieh teaches that the welding is conducted after the step of completely cutting off the inactive section at the front portion of the heat transfer device (Hsieh, figure 2, step c, page 2, paragraph 31), and wherein said completely cutting off the inactive section at the front portion of the heat transfer device is conducted by means of a cutter device (Wang, figure 7, page 2, paragraph 24). However, neither Wang nor Hsieh teach the cutter device itself. Hsu teaches a cutter device for cutting a section at a front portion of a heat transfer device (figures 1 and 2, element 12 being the ‘cutter device’ and element 2 being the ‘heat transfer device’; page 1, paragraph 16). Hsu further teaches that the cutter device is capable of maintaining a shut state after shutting to perform a cutting-off operation until the welding is complete (figures 1 and 2, element 12).
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance for these claims have been presented and discussed in the previous Office Action.
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
Applicant argues, on page 5, that claim 1 has been amended so as to include the allowable subject matter of previous claim 8. Examiner disagrees. Claim 8 previously recited the ‘sealing member’ being a ‘plastic sealing member.’ As explained in the previous Office Action, ‘plastic sealing member’ invoked interpretation under 35 U.S.C. 112(f). However, currently amended claim 1 merely recites the use of a “plastic seal member” which does not invoke interpretation under 35 U.S.C. 112(f). Because of this, “plastic seal member” is a broader element than “plastic sealing member” and does not require all of the limitations, including the allowable subject matter, of the “plastic sealing member.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726